     Case 2:11-cv-03582-GW-SS Document 135 Filed 06/26/19 Page 1 of 4 Page ID #:3798




1     DEBORAH L. CONNOR
      Chief, Money Laundering Section & Asset Recovery Section (MLARS)
2     WOO S. LEE, Deputy Chief, International Unit
      Criminal Division
3     United States Department of Justice
      1400 New York Avenue, N.W., 10th Floor
4     Washington, D.C. 20530
      Telephone: 202-598-2249
5     Woo.lee@usdoj.gov
6     NICOLA T. HANNA
      United States Attorney
7     BRANDON D. FOX
      Assistant United States Attorney
8
      Chief, Criminal Division
9     STEVEN R. WELK
      Assistant United States Attorney
10    Chief, Asset Forfeiture Section
      Asset Forfeiture Section
11       312 North Spring Street, 14th Floor
         Los Angeles, California 90012
12       Telephone: (213) 894-3391/(213) 894-4493
         Facsimile: (213) 894-0142
13       Email: Steven.Welk@usdoj.gov

14    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
15

16                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
17

18    UNITED STATES OF AMERICA,       )      No. CV 11-3582-GW-SS
                Plaintiff,            )
19         v.                         )      Consolidated With CV 13-9169-
                                      )      GW-SS
20
      ONE WHITE CRYSTAL-COVERED “BAD )
21    TOUR” GLOVE AND OTHER MICHAEL   )
      JACKSON MEMORABILIA;            )      JOINT STATUS REPORT REGARDING
22    REAL PROPERTY LOCATED ON
                                      )      DISTRIBUTION OF SETTLEMENT
      SWEETWATER MESA ROAD IN MALIBU,
23    CALIFORNIA; ONE 2011 FERRARI    )      PROCEEDS
      599 GTO,                        )
24
                                      )
25              Defendants.           )
                                      )
26
27

28
     Case 2:11-cv-03582-GW-SS Document 135 Filed 06/26/19 Page 2 of 4 Page ID #:3799




1           On   October    13,   2014,      the       United   States   and   the   Sweetwater

2     Claimants (jointly the “Parties”) filed a Joint Motion and Stipulation

3     to Remove Actions From Court’s Active Calendar and Enforce Settlement

4     Agreement    (the    “Joint      Stipulation”)       resolving     the   above-captioned

5     action, which was approved by the Court on October 15, 2014.

6           Pursuant to the Joint Stipulation, the Defendant Res was to be

7     liquidated     and   the        proceeds     of    that    liquidation     (“Liquidation

8     Proceeds”) handled by the parties pursuant to the terms of the Joint

9     Stipulation.     Specifically, the Joint Stipulation required that $10.3

10    million of the Liquidation Proceeds be forfeited to the United States

11    and the remainder of the Liquidation Proceeds be used as contemplated

12    by the settlement agreement by, among the possibilities, a charity or

13    other organization(s) for the benefit of the people of Equatorial

14    Guinea.    The use of the remainder of the Liquidation Proceeds is to be

15    either selected by the Sweetwater Claimants and the United States by

16    mutual agreement or selected by a panel.                   In the Joint Stipulation,

17    the Government represented, among other things, that, where practicable

18    and consistent with law, it intended to utilize the net Settlement
19    Amount for the benefit of the people of the Republic of Equatorial

20    Guinea.      Pursuant      to    the   Joint      Stipulation,     the   Court   retained

21    jurisdiction over this matter.

22          On April 29, 2019, a status conference was convened before the

23    Court to provide the Court with an update as to the status of the

24    implementation of the terms of the Joint Stipulation.                     At the Status

25    Conference, the Parties informed the Court that the Parties had reached

26    an agreement in principle as to a third-party entity (the “Potential
27    Entity”) to receive a portion of the Liquidation Proceeds to be used

28
                                                   2
     Case 2:11-cv-03582-GW-SS Document 135 Filed 06/26/19 Page 3 of 4 Page ID #:3800




1     for the benefit of the Equatoguinean people.                         The Court directed the

2     Parties to file a joint status report regarding the distribution of

3     the Liquidation Proceeds by June 26, 2019.

4            Since the Status Conference, representatives of the Parties have

5     continued         to    engage       in   constructive       discussions,    including       with

6     representatives of the Potential Entity, both in the United States and

7     the Republic of Equatorial Guinea to detail a specific plan to disburse

8     a    portion      of    the    Liquidation        Proceeds    to   benefit    the   people     of

9     Equatorial Guinea.             Among other things, the Parties and the Potential

10    Entity have discussed the possibility of utilizing the Liquidation

11    Proceeds for educational purposes to benefit Equatoguinean students.

12    Consistent with the objective of identifying a mutually-agreeable use

13    of    the    proceeds         that    can    be   provided    with    some   portion    of   the

14    Liquidation Proceeds to be used to benefit the people of Equatorial

15    Guinea, representatives of the Parties are scheduled to meet in person

16    in July to engage in further and more focused discussions with each

17    other       and   the    Potential          Entity    to   finalize   details   on     how   the

18    Liquidation Proceeds can be used consistent with the terms of the Joint
19    Stipulation.

20    / / /

21    / / /

22

23

24

25

26
27

28
                                                        3
     Case 2:11-cv-03582-GW-SS Document 135 Filed 06/26/19 Page 4 of 4 Page ID #:3801




1           The Parties respectfully request that the Court schedule a further

2     status conference on September 9, 2019, or a date the Court deems

3     appropriate.

4
                                   Respectfully submitted,
5

6     DATED: June 26, 2019         Deborah L. Conner, Chief
7                                  Money Laundering & Asset Recovery Section
8                                  Criminal Division

9                                  S/Woo S. Lee______________________
                                   WOO S. LEE, Deputy Chief
10                                 Criminal Division
                                   United States Department of Justice
11

12                                 Nicola   T. Hanna,
                                   United   States Attorney
13                                 STEVEN   R. WELK, Assistant U.S. Attorney
14                                 Chief,   Asset Forfeiture Section

15                                 Attorneys for Plaintiff
                                   UNITED STATES OF AMERICA
16

17    DATED: June 26, 2019         FISHER & KREKORIAN

18
                                   By _s/Kevin Fisher________________________
19                                 Kevin Fisher
20                                 Attorneys for Claimants Teodoro Nguema
                                   Obiang Mangue and Sweetwater Malibu, LLC
21

22

23

24

25

26
27

28
                                            4
